—Appeal by the defendant from a judgment of the Supreme Court, Kings County (McKay, J.), rendered January 19, 1996, convicting him of attempted robbery in the first degree, assault in the second degree, menacing in the second degree, and criminal possession of a weapon in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The complainant’s testimony, as well as the other evidence adduced at trial, established that the complainant sustained a physical injury within the meaning of Penal Law § 10.00 (9) (see, People v Rosa, 155 AD2d 698; People v Tejeda, 78 NY2d 936). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [15]).
The sentence imposed was not excessive.
The defendant’s remaining contention is without merit. Bracken, J. P., Krausman, McGinity and Schmidt, JJ., concur.